Citation Nr: 0600644	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2003 for further development.  In August 
2004, the Board reopened the veteran's underlying claim of 
entitlement to service connection for PTSD, and remanded the 
matter for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his non-combat stressors have not been verified.  

2.  Any PTSD is not related to the veteran's active duty 
service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for PTSD prior to enactment 
of the VCAA.  The veteran's appeal stems from a February 1996 
rating decision which denied service connection.  In March 
2003 and November 2004, VCAA letters were issued to the 
veteran with regard to a request for information regarding 
his claimed stressors.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to initial certification of the appeal to the 
Board and prior to a decision on the merits.  Additionally, 
this matter was remanded in August 2004 to ensure compliance 
with the VCAA, and as noted the veteran subsequently received 
another VCAA letter.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records and Social Security Administration (SSA) 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  RO attempts to 
obtain more details from the veteran regarding his claimed 
PTSD stressors have not been successful. 

The veteran has been afforded VA examinations.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran's diagnosed PTSD is 
etiologically related to active service.  As a result, 
service connection for this disability must be denied.

The Board has carefully reviewed all of the evidence to 
include the service medical records, service personnel 
records, post-service VA treatment records, VA examinations, 
and the veteran's stressor statements.  The objective medical 
evidence reflects a diagnosis of PTSD, based on the veteran's 
purported in-service experiences and post-service 
symptomatology.  While acknowledging a diagnosis of PTSD, 
critical elements of this diagnosis, most fundamentally those 
concerning the existence of stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
Whether the veteran was actually exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  The veteran has claimed combat 
related flashbacks and nightmares, and a diagnosis of PTSD 
has been rendered.  The Board, however, is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Service personnel records reflect that the veteran 
had active service from February 25, 1966, to February 10, 1969.  
He served in Germany from August 1966, to January 
12, 1968.  According to his service personnel records and the 
National Personnel Records Center, the veteran served in 
Vietnam from June 4, 1968, to February 10, 1969.  He served 
as a wrecker operator in Vietnam.  His DD Form 214 also 
reflects that he was a wheeled vehicle mechanic.  

The veteran has submitted a copy of his DD Form 214 which 
reflected "PH" in the section for decorations, medals, 
badges, commendations, citations and campaign ribbons awarded 
or authorized.  In a July 1994 lay statement, the veteran 
claimed that he was awarded the Purple Heart by a Colonel 
while he was in bed at a R & R Center in Cam Rahn Bay.  In 
October 2001, however, the National Personnel Records Center 
reported that the veteran's official records did not show an 
award of the Purple Heart.  It is not clear how the DD Form 
214 submitted by the veteran came to have the notation 
"PH," but it does appear that he did was not awarded that 
decoration.  The veteran's records do not indicate that he 
participated in combat, nor that he was in receipt of 
decorations or awards suggestive of combat status.  Because 
the record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

Accordingly, the primary question which must be resolved in 
this decision is whether the veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  The veteran has claimed that he witnessed 
fatal injuries to a soldier R.L.  Further inquiry has 
confirmed that R.L. served in Vietnam and died on May [redacted],
1968, due to wounds and burns.  As noted, the evidence 
reflects that the veteran did not arrive in Vietnam until 
June 4, 1968, approximately one month after R.L. died.  The 
veteran's representative has claimed that although the 
veteran's records reflect otherwise, he was in Vietnam 
beginning in late February or early March 1968.  His 
representative relies on a DA Form 20 which states that the 
veteran was in Vietnam from June 4, 1968 through February 17, 1969, 
and then reflects a handwritten notation of "12" 
months.  Therefore, his representative in accepting the 
notation that states "12 months" contends that he must have 
served in Vietnam beginning in late February or early March 
to constitute 12 months, thus he was in Vietnam when R.L. 
died.  Further documentation attached to the DA Form 20 
reflects that on January 2, 1968, the veteran had no duty 
MOS, his status was "casual" which means that he was 
awaiting orders or transport at a post or station to which he 
was not attached or assigned, and he was enroute to CONUS.  
The next entry is dated June 8, 1968, which reflects a duty 
MOS of 63B20, a principal duty of wrecker operator, and the 
station was Headquarters Detachment, US Army Marine 
Maintenance Activity Vietnam (HQ DET USAMMAV USARPAC).  
Additionally, a service personnel record dated on January 5,
1968, reflects that the veteran was authorized leave and 
travel time, and was to report no later than February 29, 
1968, to Oakland, California for processing to a new unit of 
assignment.  Moreover, in a lay statement submitted by the 
veteran in July 1994 he claimed that after he served in 
Germany (August 1966 to January 12, 1968), he was sent home 
for 45 days leave, and claims his travel orders were lost and 
he went to Oakland, California for a court martial which was 
eventually dropped.  In a lay statement submitted by the 
veteran's spouse in January 2005, she stated that his orders 
to go to Vietnam were misplaced, and he was sent to a court 
martial in California in May or June 1969.  Thus, based on a 
review of the entirety of the evidence, to include service 
personnel records, verification from the National Personnel 
Records Center, and lay statements from the veteran and his 
spouse, the Board must conclude that he served in Vietnam 
from June 4, 1968, to February 17, 1969.  Thus, the veteran 
could not have witnessed R.L.'s death on May [redacted], 1968, in 
Vietnam.  

The veteran has also claimed that he sustained a shrapnel 
wound while serving in Vietnam.  In a January 2005 lay 
statement, the veteran's spouse stated that the veteran's 
"boot was blown off his leg."  Service connection is in 
effect for residuals chip fracture right tarsal navicular, 
rated 10 percent disabling effective August 21, 1995.  A 
separation examination conducted in February 1969 reflects 
that on April 12, 1967, the veteran was hospitalized for chip 
fracture of right tarsal navicular.  Thus, this injury 
occurred during his service in Germany.  Service medical 
records do not reflect a shrapnel wound during his service in 
Vietnam, nor do they reflect any incident where his boot was 
blown off his leg.  In fact, service medical records do not 
reflect any injuries while serving in Vietnam.

The veteran has claimed that he participated in fire fights 
and killed eight children while serving in Vietnam, however, 
there is no corroborating evidence of these stressors.  

The Board takes notice of some apparent inconsistencies in 
the veteran's statements.  At any rate, regardless of such 
inconsistencies, the veteran's statements alone are 
insufficient to establish entitlement to service connection 
for PTSD.  Because the record does not persuasively show 
participation in combat, the claimed stressors must be 
corroborated.  The Board stresses that mere presence in a 
combat zone is not sufficient, solely in and of itself, to 
support a diagnosis of PTSD.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  The Board must, therefore, conclude that there is no 
evidence to substantiate that the veteran's claimed in-
service stressors occurred.

In conclusion, there is no evidence that the veteran engaged 
in combat and the only evidence of in-service stressors are 
contained in the veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Furthermore, 
the Board notes that the veteran's post-service medical 
providers appear to have rendered a diagnosis of PTSD based 
upon the veteran's uncorroborated accounts as to his in-
service experience.  A diagnosis of PTSD which is based on 
examinations which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD in the record lacks probative value, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


